Madsen, J.
(concurring/dissenting) — While I agree that the trial court did not abuse its discretion in admitting witnesses’ testimony from Mr. DeSantiago’s first trial, I do not agree that RCW 9.94A.510 unambiguously directs that the sentence for one offense may be enhanced by both a deadly weapon and a firearm enhancement. And, the majority’s conclusion that multiple enhancements may be added for each deadly weapon other than a firearm and each firearm is even less convincing. Indeed, the majority must resort to cases involving units of prosecution, which have no bearing on the legislative intent underlying the sentence enhancement statute, because there is so little foundation for the majority’s conclusion. Far from being clear, legislative intent cannot be discerned from the statutory language used or otherwise, and the rule of lenity therefore applies. Under that rule of construction, RCW 9.94A.510 should be read to mean that where only one offense is committed, only one enhancement for a deadly weapon or a firearm may be imposed. I respectfully dissent.
Analysis
Interpretation of a statute is a question of law reviewed de novo. In re Post Sentencing Review of Charles, 135 Wn.2d 239, 245, 249, 955 P.2d 798 (1998). When the language of a statute is plain, there is no room for judicial construction because legislative intent is determined solely from the language used. Bravo v. Dolsen Cos., 125 Wn.2d 745, 752, 888 P.2d 147 (1995). The court must, in that instance, give effect to that plain meaning. State v. J.M., 144 Wn.2d 472, 480, 28 P.3d 720 (2001). The same principles apply to statutes enacted through the initiative process. Charles, 135 Wn.2d at 249. Plain meaning is “discerned from all that the Legislature has said in the statute and related statutes which disclose legislative intent about the provision in question.” Dep’t of Ecology v. Campbell & Gwinn, L.L.C., 146 Wn.2d 1, 11, 43 P.3d 4 (2002); see Charles, 135 Wn.2d at 249 (the statute is read in its entirety and its provisions are interpreted in light of one another; an original act and its *423amendments will be considered as if passed at the same time).
Far from a “plain meaning,” what is apparent after reading RCW 9.94A.510 (formerly RCW 9.94A.310) and related statutes is that legislative intent is plainly unclear. RCW 9.94A.510(3) first provides for sentence enhancements where the offender or an accomplice was armed with a firearm and “is being sentenced for one of the crimes listed in this subsection as eligible for any firearm enhancements based on the classification of the completed felony crime.” This language does not indicate whether multiple enhancements must be added in the case of one offense—it simply does not address the matter. It is consistent, I note, in referring to “enhancements,” plural, in connection with a list of “crimes,” also plural. RCW 9.94A.5KX3) next states that “[i]f the offender is being sentenced for more than one offense, the firearm enhancement or enhancements must be added to the total period of confinement for all offenses, regardless of which underlying offense is subject to a firearm enhancement.” (Emphasis added.) The emphasized language appears to contemplate the addition of only one enhancement for one underlying offense; otherwise, the statute should refer to possible “enhancements? for a single underlying offense.
RCW 9.94A.510(3)(e) provides that “[Notwithstanding any other provision of law, all firearm enhancements under this section are mandatory . . . and shall rim consecutively to all other sentencing provisions, including other firearm or deadly weapon enhancements, for all offenses sentenced under this chapter.” This provision seems to clearly anticipate the possibility of multiple enhancements in the case of multiple offenses, but nothing in its language can be said to clearly speak to multiple enhancements where only one offense is concerned.
The provisions relating to deadly weapon enhancements are similarly ambiguous. Indeed, the language of RCW 9.94A.510(4) and 4(e) is parallel to that in subsections (3) and (3)(e), and I will not repeat the points made above.
*424In addition to the ambiguity present in RCW 9.94A.510, RCW 9.94A.602 (formerly RCW 9.94A.125) provides that where the special allegation of the accused or an accomplice being armed with a deadly weapon is made, “the court shall make a finding of fact of whether or not the accused or an accomplice was armed with a deadly weapon at the time of the commission of the crime,” or, if it is a jury trial, the jury, if it returns a guilty verdict, “shall.. . also find a special verdict as to whether or not the defendant or an accomplice was armed with a deadly weapon at the time of the commission of the crime.” (Emphasis added.) “Deadly weapon” is defined to include firearms (this statute precedes enactment of Initiative 159 in 1995). This statute was not altered when Initiative 159 was enacted and must be read together with its provisions. Charles, 135 Wn.2d at 249; Campbell & Gwinn, 146 Wn.2d at 11. RCW 9.94A.602’s references to findings of being armed with “a” deadly weapon at the time of “the crime” signifies intent that one enhancement is keyed to one offense. Moreover, the fact that the statute concerns both deadly weapon enhancements and firearm enhancements is particularly telling as to whether there is clear intent that both may be added where the conviction is for a single offense. There is no such intent apparent; to the contrary, the statute is more suggestive of one enhancement for one offense.
Against these provisions that do not answer the question, the majority relies solely on the language in RCW 9.94A.510(3) and (4) that requires a court to enhance the standard range if the offender or an accomplice was armed with “a firearm” or “a deadly weapon.” However, rather than explaining how, in the context of all the other language in relevant provisions, these references mean that multiple enhancements are required if multiple deadly weapons or firearms are involved and only one offense committed, the majority sidesteps into unit of prosecution cases, relying on them for the illumination lacking in the statutes.
Unit of prosecution cases do not tell us what the legislative intent underlying RCW 9.94A.510 is. None of the cases *425cited by the majority concerns the mix of statutory language at issue here.
It is only fair to conclude, after examining the relevant provisions, that RCW 9.94A.510 is ambiguous on the question. A statute is ambiguous where it is susceptible to more than one reasonable interpretation. State v. Azpitarte, 140 Wn.2d 138, 141, 995 P.2d 31 (2000). It is clear that multiple enhancements may follow where there are multiple convictions. It is not at all clear whether multiple enhancements may follow where only one offense is committed. Indeed, from some of the language discussed above, it might be argued that, if anything, the scales tip in favor of finding intent that only one enhancement may follow where one offense is committed.
The rule of lenity applies to resolve statutory ambiguities in criminal cases in favor of the defendant, absent legislative intent to the contrary. Charles, 135 Wn.2d at 250. The rule applies in the event of ambiguous Sentencing Reform Act of 1981 (chapter 9.94A RCW) provisions. Id. Thus, if, aside from the language of the enactment, legislative intent can be gleaned from other sources resolving the ambiguity, the rule of lenity does not apply.
Legislative history does not resolve the ambiguity. Prior to enactment of Initiative 159, there was only one enhancement provision. The initiative’s drafters simply copied the preexisting language from former RCW 9.94A.310 (1994) concerning the deadly weapon enhancement and substituted longer enhancement times where the firearm enhancement is concerned. Laws of 1995, ch. 129, § 2. In addition, as noted, former RCW 9.94A.125 (1983) (now RCW 9.94A.602) expressly referred, as it does now, to the trier of fact finding only that the offender or an accomplice was armed with a deadly weapon. The drafters did not alter this statutory provision. This history of the preexisting state of the law, the duplication of the existing language without alteration to former RCW 9.94A.125, and the lack of any clear mandate of enhancements for each deadly weapon or firearm show intent to create a more severe, *426longer enhancement where the offender or an accomplice was armed with a firearm. The history does not disclose any intent to require multiple enhancements in the case of a single offense.
The stated purposes of Initiative 159 also do not disclose any clear intent regarding whether multiple enhancements are intended where only a single offense is committed. In relevant part, they include: to stigmatize the carrying and use of any deadly weapons for all felonies; to reduce the number of armed offenders by making the carrying and use of a deadly weapon not worth the sentence; and to distinguish between gun predators and others carrying deadly weapons by the greater enhancements added for firearms. Laws of 1995, ch. 129, § 1. Each of these purposes is served by reading RCW 9.94A.5KX3) and (4) to provide for only one enhancement in the event of one offense, and, if the offender or an accomplice was armed with a deadly weapon other than a firearm, and a firearm or multiple weapons including a firearm, to provide for adding the longer, more severe firearm enhancement.
It is arguable, though, that multiple enhancements could provide greater deterrent effect, and, to the extent the goal is harsher punishment in general, multiple enhancements added in the case of a single offense achieves a harsher punishment. On the other hand, Initiative 159 both increased penalties and expanded the range of crimes eligible for weapons enhancements, thus the stated purposes of the Hard Time for Armed Crime Act do not require that RCW 9.94A.510 be read to require multiple enhancements.
I would conclude that the ambiguity in RCW 9.94A.510 remains unresolved. Therefore, the rule of lenity should be applied, and where the offender, an accomplice, or both are armed with a firearm and a deadly weapon other than a firearm, or with multiple firearms or deadly weapons, only one enhancement should be added to the standard sentence. If one of the weapons is a firearm, then the longer firearm enhancement must be added, as that is plainly the intent of RCW 9.94A.510 and Initiative 159.
*427Finally, the majority’s reliance on State v. Spandel, 107 Wn. App. 352, 27 P.3d 613 (2001) is misplaced. There, the defendant argued that multiple weapons enhancements for one offense should run concurrently rather than consecutively. Both the defendant and the court assumed that multiple enhancements were proper in the case of a single offense. There was no analysis of the issue.
For the reasons stated, I dissent in part.
Johnson, J., concurs with Madsen, J.